Case 0:20-cv-61440-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                                               CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                           INJUNCTIVE RELIEF SOUGHT


  BLAZE FL STORE 1, LLC,
  a Florida Limited Liability Company;
  BLAZE FL STORE 2, LLC,
  a Florida Limited Liability Company;
  BLAZE FL STORE 4, LLC,
  a Florida Limited Liability Company

        Defendant(s).
  ____________________________________/

                                            COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues BLAZE FL STORE 1, LLC, a Florida Limited Liability

  Company, BLAZE FL STORE 2, LLC, a Florida Limited Liability Company, and BLAZE FL

  STORE 4, LLC, a Florida Limited Liability Company (collectively hereafter referred to as

  “Defendants”), for declaratory and injunctive relief, attorneys’ fees, expenses and costs (including,

  but not limited to, court costs and expert fees) pursuant to 42 U.S.C. § 12182 et. seq., and the 2010

  Americans with Disabilities Act (“ADA”) and alleges as follows:

                                   JURISDICTION AND VENUE

         1.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on
Case 0:20-cv-61440-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 2 of 14



  Defendants’ violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

  2010 ADA Standards.

          2.      Venue is proper in this Court, Fort Lauderdale Division, pursuant to 28 U.S.C. §

  1391(B) and Internal Operating Procedures for the United States District Court For the Southern

  District of Florida in that all events giving rise to the lawsuit occurred in Broward County, Florida.

                                                 PARTIES

          3.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

          4.      Upon information and belief, Defendants are the lessees, operators, owners and

  lessors of the Real Property, which are subject to this suit, and are located at:

          a. 2135 S University Drive, Davie, FL 33324 (hereinafter "Blaze Pizza Davie") –

               (Defendant, BLAZE FL STORE 1, LLC),

          b. 6334 N Andrews Avenue, Fort Lauderdale, FL 33309 (hereinafter "Blaze Pizza Fort

               Lauderdale") – (Defendant BLAZE FL STORE 2, LLC), and

          c. 20522 S State Road 7, Boca Raton, FL 33498 (hereinafter "Blaze Pizza Boca Raton")

               – (BLAZE FL STORE 4, LLC),

  and are the owners of the improvements where each premises is located. Blaze Pizza Davie, Blaze

  Pizza Fort Lauderdale, and Blaze Pizza Boca Raton are hereinafter collectively referred to as the

  “Premises”.

          5.      Defendants are authorized to conduct, and is in fact conducting, business within the

  state of Florida.

          6.      Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical
Case 0:20-cv-61440-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 3 of 14



  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. At the time of

  Plaintiff’s visit to the Premises on:

          a. October 17, 2019 - Blaze Pizza Fort Lauderdale.

          b. November 14, 2019 - Blaze Pizza Boca Raton. and

          c. March 8, 2020 – Blaze Pizza Davie,

  (and prior to instituting this action), Plaintiff suffered from a “qualified disability” under the ADA,

  and required the use of fully accessible restrooms and fully accessible service and eating areas.

  Plaintiff personally visited the Premises, but was denied full and equal access and full and equal

  enjoyment of the facilities and amenities within the Premises, even though he would be classified

  as a “bona fide patron”.

          7.      Plaintiff, in his individual capacity, will absolutely return to the Premises and avail

  himself of the services offered when the Defendants modify the Premises or modify the policies

  and practices to accommodate individuals who have physical disabilities.

          8.      Plaintiff is continuously aware of the violations at the Defendants Premises and are

  aware that it would be a futile gesture to return to any of the Premises as long as those violations

  exist, and Plaintiff is not willing to suffer additional discrimination.

          9.      Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of the Defendants discrimination until the Defendants are compelled to comply with the

  requirements of the ADA.
Case 0:20-cv-61440-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 4 of 14



         10.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of the Defendants discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

         11.     Completely independent of the personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of

  discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

  forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.
Case 0:20-cv-61440-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 5 of 14



         12.       Plaintiff, in his capacity as a tester, will absolutely return to the Premises when the

  Defendants modify the Premises or modify the policies and practices to accommodate individuals

  who have physical disabilities to confirm said modifications have been completed in accordance

  with the requirements of the ADA.

                  VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         13.       Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 12

  above as if fully stated herein.

         14.       On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

  42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

  enactment of the statute to implement its requirements. The effective date of Title III of the ADA

  was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

  gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

         15.       Congress found, among other things, that:

         a. some 43,000,000 Americans have one or more physical or mental disabilities, and this

               number shall increase as the population continues to grow older;

         b. historically, society has tended to isolate and segregate individuals with disabilities and,

               despite some improvements, such forms of discrimination against disabled individuals

               continue to be a pervasive social problem, requiring serious attention;

         c. discrimination against disabled individuals persists in such critical areas as

               employment, housing, public accommodations, transportation, communication,

               recreation, institutionalization, health services, voting and access to public services and

               public facilities;
Case 0:20-cv-61440-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 6 of 14



         d. individuals with disabilities continually suffer forms of discrimination, including

               outright   intentional   exclusion,      the   discriminatory   effects   of   architectural,

               transportation, and communication barriers, failure to make modifications to existing

               facilities and practices. Exclusionary qualification standards and criteria, segregation,

               and regulation to lesser services, programs, benefits, or other opportunities; and,

         e. the continuing existence of unfair and unnecessary discrimination and prejudice denies

               people with disabilities the opportunity to compete on an equal basis and to pursue

               those opportunities for which our country is justifiably famous, and accosts the United

               States billions of dollars in unnecessary expenses resulting from dependency and non-

               productivity.

  42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

         16.      Congress explicitly stated that the purpose of the ADA was to:

         a. provide a clear and comprehensive national mandate for elimination of discrimination

               against individuals with disabilities;

         b. provide clear, strong, consistent, enforceable standards addressing discrimination

               against individuals with disabilities; and

         c. invoke the sweep of congressional authority, including the power to enforce the

               fourteenth amendment and to regulate commerce, in order to address the major areas

               of discrimination faced on a daily basis by people with disabilities.

  U.S.C. § 12101(b)(1)(2) and (4).

         17.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

  the Defendants’ Premises is a place of public accommodation covered by the ADA by the fact it

  provides services to the general public and must be in compliance therewith.
Case 0:20-cv-61440-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 7 of 14



          18.     The Defendants have discriminated and continue to discriminate against Plaintiff

  and others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

          19.     Plaintiff has visited Premises, and has been denied full and safe equal access to the

  facilities and therefore suffered an injury in fact.

          20.     Plaintiff would like to return and enjoy the goods and/or services at Premises on a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

  Defendants’ failure and refusal to provide disabled persons with full and equal access to their

  facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          21.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

  of Justice, Officer of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

  Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

  Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

  for and subsequent violation.

          22.     Based on a preliminary inspection of the Premises, the Defendants are in violation

  of 42 U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

  discriminating against Plaintiff as a result of, inter alia, the following specific violations:
Case 0:20-cv-61440-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 8 of 14



        Blaze Pizza Davie

                Outdoor Seating

        a. Failure to provide seating for a person(s) with a disability that has the correct clear floor

            space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305 and 306.

        b. Failure to provide a sufficient amount of seating when dining surfaces are provided for

            the consumption of food or drink for a person(s) with a disability in violation of 2010

            ADAAG §§226, 226.1, 902, 305 and 306.

                Unisex Restroom 1

        c. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

            exceeding the limits for a person with a disability in violation of 2010 ADAAG §§404,

            404.1, 404.2, 404.2.9 and 309.4.

        d. Failure to provide sufficient clear floor space around a water closet without any

            obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603, 603.2.3,

            604, 604.3 and 604.3.1

        e. Failure to provide the proper insulation or protection for plumbing or other sharp or

            abrasive objects under a sink or countertop in violation of 2010 ADAAG §§606 and

            606.5.

                Unisex Restroom 2

        f. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

            exceeding the limits for a person with a disability in violation of 2010 ADAAG §§404,

            404.1, 404.2, 404.2.9 and 309.4.
Case 0:20-cv-61440-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 9 of 14



        g. Providing a swinging door or gate with improper maneuvering clearance(s) due to a

            wall or some other obstruction in violation of 2010 ADAAG §§404, 404.1, 404.2,

            404.2.4 and 404.2.4.1.

        h. Failure to provide the proper insulation or protection for plumbing or other sharp or

            abrasive objects under a sink or countertop in violation of 2010 ADAAG §§606 and

            606.5.

        i. Failure to provide paper towel dispenser at the correct height above the finished floor

            in violation of 2010 ADAAG §§606, 606.1 and 308.

        Blaze Pizza Fort Lauderdale

                Outdoor Seating

        j. Failure to provide seating for a person(s) with a disability that has the correct clear floor

            space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305 and 306.

        k. Failure to provide a sufficient amount of seating when dining surfaces are provided for

            the consumption of food or drink for a person(s) with a disability in violation of 2010

            ADAAG §§226, 226.1, 902, 305 and 306.

                Unisex Restroom 1

        l. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

            exceeding the limits for a person with a disability in violation of 2010 ADAAG §§404,

            404.1, 404.2, 404.2.9 and 309.4.

        m. Failing to provide grab bars at 33 inches minimum and 36 inches maximum above the

            finished floor measured to the top of the gripping surface in violation of 2010 ADAAG

            §§609, 609.4 and 609.7 (Side)
Case 0:20-cv-61440-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 10 of 14



         n. Failing to provide grab bars at 33 inches minimum and 36 inches maximum above the

            finished floor measured to the top of the gripping surface in violation of 2010 ADAAG

            §§609, 609.4 and 609.7. (Rear)

         o. Failing to provide the proper spacing between a grab bar and an object projecting out

            of the wall in violation of 2010 ADAAG §§609, 609.1 and 609.3.

         p. Failure to provide diaper changing station at the correct height above the finished floor

            in violation of 2010 ADAAG §§606, 606.1 and 308.

         q. Failure to provide the proper insulation or protection for plumbing or other sharp or

            abrasive objects under a sink or countertop in violation of 2010 ADAAG §§606 and

            606.5.

                Unisex Restroom 2

         r. Failure to provide the proper insulation or protection for plumbing or other sharp or

            abrasive objects under a sink or countertop in violation of 2010 ADAAG §§606 and

            606.5.

         s. Failure to provide paper towel dispenser at the correct height above the finished floor

            in violation of 2010 ADAAG §§606, 606.1 and 308.

         t. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

            exceeding the limits for a person with a disability in violation of 2010 ADAAG §§404,

            404.1, 404.2, 404.2.9 and 309.4.

         Blaze Pizza Boca Raton

                Unisex Restroom 1

         u. Failure to provide proper signage for an accessible restroom or failure to redirect a

            person with a
Case 0:20-cv-61440-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 11 of 14



         v. disability to the closest available accessible restroom facility in violation of 2010

            ADAAG §§216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2, 703.5 and 703.7.2.1.

         w. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

            exceeding the limits for a person with a disability in violation of 2010 ADAAG §§404,

            404.1, 404.2, 404.2.9 and 309.4.

         x. Failure to provide operable parts that are functional or are in the proper reach ranges as

            required for a person with a disability in violation of 2010 ADAAG §§309, 309.1,

            309.3, 309.4 and 308.

         y. Failure to provide a dispenser in an accessible position (back wall or other inaccessible

            place) so that it can be reached by a person with a disability in violation of 2010

            ADAAG §§606, 606.1, 308 and 308.2.2.

         z. Failure to provide the proper insulation or protection for plumbing or other sharp or

            abrasive objects under a sink or countertop in violation of 2010 ADAAG §§606 and

            606.5.

         aa. Failure to provide sufficient clear floor space around a water closet without any

            obstructing elements in this space in violation of 2010 ADAAG §§4.22.3,603, 603.2.3,

            604, 604.3 and 604.3.1

                Unisex Restroom 2

         bb. Failure to provide proper signage for an accessible restroom or failure to redirect a

            person with a disability to the closest available accessible restroom facility in violation

            of 2010 ADAAG §§216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2, 703.5 and

            703.7.2.1
Case 0:20-cv-61440-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 12 of 14



          cc. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG §§404,

                404.1, 404.2, 404.2.9 and 309.4.

          dd. Failure to provide operable parts that are functional or are in the proper reach ranges as

                required for a person with a disability in violation of 2010 ADAAG §§309, 309.1,

                309.3, 309.4 and 308

          ee. Failure to provide a dispenser in an accessible position (back wall or other inaccessible

                place) so that it can be reached by a person with a disability in violation of 2010

                ADAAG §§606, 606.1, 308 and 308.2.2.

          ff. Failure to provide the proper insulation or protection for plumbing or other sharp or

                abrasive objects under a sink or countertop in violation of 2010 ADAAG §§606 and

                606.5.

          gg. Failure to provide sufficient clear floor space around a water closet without any

                obstructing elements in this space in violation of 2010 ADAAG §§4.22.3,603, 603.2.3,

                604, 604.3 and 604.3.1.

          23.      To the best of Plaintiff’s belief and knowledge, the Defendants have failed to

   eliminate the specific violations set forth in paragraph 22 herein.

          24.      Although Defendants are charged with having knowledge of the violations,

   Defendants may not have actual knowledge of said violations until this Complaint makes the

   Defendants aware of same.

          25.      To date, the readily achievable barriers and other violations of the ADA still exist

   and have not been remedied or altered in such a way as to effectuate compliance with the

   provisions of the ADA.
Case 0:20-cv-61440-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 13 of 14



          26.     As the owner, lessor, lessee or operator of the Premises, Defendants are required to

   comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

   prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

   obligation to remove architectural barriers at the Premises where removal was readily achievable,

   as required by 28 C.F.R. §36.402.

          27.     To the extent the Premises, or portions thereof, were constructed for occupancy

   after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

   to design and construct such Premises such that it is readily accessible to and usable by individuals

   with disabilities, as required by 28 C.F.R. §36.401.

          28.     Plaintiff has retained the undersigned counsel for the filing and prosecution of this

   action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by the

   Defendants, pursuant to 42 U.S.C. § 12205.

          29.     All of the above violations are readily achievable to modify in order to bring

   Premises or the Facility/Property into compliance with the ADA.

          30.     In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

   standard applies and all of the violations listed in paragraph 22 herein can be applied to the 1991

   ADAAG standards.

          31.     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

   Plaintiff’s injunctive relief, including an order to alter the subject facility to make them readily

   accessible to and useable by individuals with disabilities to the extent required by the ADA and

   closing the Subject Facility until the requisite modifications are completed.

          WHEREFORE, Plaintiff demands judgment against Defendants and requests the following

   injunctive and declaratory relief:
Case 0:20-cv-61440-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 14 of 14



            1. That this Court declares that Premises owned, operated and/or controlled by the
               Defendants are in violation of the ADA;
            2. That this Court enter an Order requiring Defendants to alter their facilities to make
               them accessible to and usable by individuals with disabilities to the full extent
               required by Title III of the ADA;
            3. That this Court enter an Order directing the Defendants to evaluate and neutralize
               their policies, practices and procedures toward persons with disabilities, for such
               reasonable time so as to allow the Defendants to undertake and complete corrective
               procedures to Premises;
            4. That this Court award reasonable attorney’s fees, all costs (including, but not
               limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;
               and,
            5. That this Court award such other and further relief as it may deem necessary, just
               and proper.

         Dated July 16, 2020.

                                       Sconzo Law Office, P.A.
                                       3825 PGA Boulevard, Suite 207
                                       Palm Beach Gardens, FL 33410
                                       Telephone: (561) 729-0940
                                       Facsimile: (561) 491-9459

                                       By: /s/ Gregory S. Sconzo
                                       GREGORY S. SCONZO, ESQUIRE
                                       Florida Bar No.: 0105553
                                       Primary Email: greg@sconzolawoffice.com
                                       Secondary Email: alexa@sconzolawoffice.com
